Citation Nr: 1817399	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-32 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving child for the purposes of establishing eligibility for dependency and indemnity compensation (DIC), death pension, and accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In June 2016, the appellant testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.


FINDINGS OF FACT

1.  The Veteran died in May 2010; he was not service-connected for any disability during his lifetime and did not have a pending claim for benefits at the time of his death; however, service connection for cause of death was granted.

2.  The appellant did not become permanently incapable of self-support before attaining the age of 18 years and was over the age of 23 when she filed her current claim; therefore, she is not a "child" of a veteran for the purpose of receiving VA benefits.


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the surviving child of the Veteran for purposes of basic eligibility for DIC, death pension, and accrued benefits are not met. 38 U.S.C. §§ 101 , 1313, 1542, 5121 (2012); 38 C.F.R. §§ 3.3 , 3.24, 3.57, 3.1000 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that 38 U.S.C.A. §§ 5103 (a) and 5103A and 38 C.F.R. § 3.159 impose obligations on VA in terms of its duty to notify and assist claimants.  However, as explained below, the law, and not the evidence, is dispositive in this case; hence, VA's duties to notify and assist claimants pursuant to the above-noted legal authority are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, even if the Board was to presume, for the sake of argument, that there is some deficiency insofar as preliminary VA notice and development, such would be inconsequential and, therefore, at most harmless error.  As such, there is no prejudice to the appellant in the Board proceeding to adjudication of this claim at this juncture.

VA afforded the appellant the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In this matter, the appellant is seeking entitlement to DIC as a surviving child based upon the Veteran's death.  Where a veteran dies in service, from a service-connected or compensable disability, VA shall pay DIC to the veteran's surviving spouse, children, and parents. 38 U.S.C. §§ 1310, 1312, 1316.  A surviving child is entitled to DIC where there is no surviving spouse. 38 U.S.C. § 1313 (b).  A claim for death pension, compensation or DIC, by a surviving spouse, child, parent, or apportionee, is deemed to include a claim for any accrued benefits. 38 C.F.R. § 3.152 (b), 3.1000(c).  An application for accrued benefits must be filed within one year after the date of the payee's death. 38 C.F.R. §  3.1000 (c).

Accrued benefits are defined as periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid. 38 U.S.C. § 5121 (a); 38 C.F.R. §  3.1000 (a); Ralston v. West, 13 Vet. App. 108, 113 (1999).  These benefits shall, upon the death, be paid to the living person first listed below: (A) the spouse; (B) the children (in equal shares); (C) the dependent parents (in equal shares). 38 U.S.C. §§ 5121 (a), 5121(a)(2); 38 C.F.R. § 3.1000 (a).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial. Id.  

The Board notes that prior to reaching the merits of the claims for VA death benefits and accrued benefits, it must be determined if the appellant has standing as a proper claimant to pursue a claim for these VA benefits (i.e., DIC, death pension benefits, accrued benefits) as the "child" of the decedent.

For VA purposes, the term "child" means an unmarried person who is a legitimate child, a legally adopted child, a stepchild who was a member of the Veteran's household at the time of death, or an illegitimate child (acknowledged by the Veteran either in writing or via court ordered child support) of the Veteran; and is under the age of 18 years; or before reaching the age of 18 years became permanently incapable of self-support; or after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 
38 U.S.C.A. § 101 (4); 38 C.F.R. § 3.57. 

Therefore, the threshold question to be answered in this case is whether the appellant has the appropriate status to file a claim for entitlement to VA death benefits.

The Veteran died in May 2010.  The appellant filed a claim for VA death benefits in November 2010. 

In this case, basic recognition for VA death benefits must be denied because the appellant does not meet the definition of a "child" as required for such eligibility. She filed an original claim in November 2010, at which time she was 33 years of age.  Thus, her claim was received well after her 18th or 23rd birthdays.  Also, based on review of the record, it is not shown that, prior to turning 18 years of age, the appellant was permanently incapable of self-support. 

As such, the appellant cannot qualify as a "child" of the Veteran, and the appeal must be denied.  See 38 C.F.R. § 3.57 (a).

The record shows that the appellant was awarded burial benefits.  See November 3, 2010 Compensation and Pension Award.  Service connection also was granted for the cause of the Veteran's death.  See August 2010 rating decision.  The Veteran did not have any pending claims at the time of his death for purposes of accrued benefits.  The appellant is not entitled to any further VA benefits related to her father's death.

Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, notwithstanding extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, unless all of the requirements of a particular law are met, a claimant is not entitled to the benefit regardless of the circumstances.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis, supra.


ORDER

Entitlement to recognition as the Veteran's surviving child for the purposes of establishing eligibility for DIC, death pension, and accrued benefits is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


